OPINION — AG — ** BUDGET OFFICE — AUTHORIZATION ORDERS ** (1) A STATE AGENCY MAY 'NOT' LAWFULLY PURCHASE GOODS OR SERVICES AT A COST EXCEEDING $750 BY UTILIZING AUTHORIZATION ORDERS ISSUED BY THE DIRECTOR OF STATE FINANCE PURSUANT TO PARAGRAPH 235 OF THE "PROCEDURES MANNUAL" OF THE EXECUTIVE DEPARTMENT, DIVISION OF BUDGET. (2) THERE IS 'NO' STATUTORY AUTHORITY TO SUCH AUTHORIZATION ORDERS. (3) THE DIRECTOR OF STATE FINANCE DOES 'NOT' POSSESS LEGAL AUTHORITY TO PROMULGATE WRITTEN RULES, REGULATIONS OR PROCEDURES WHICH WOULD PERMIT STATE AGENCIES TO PROCURE GOODS OR SERVICES AT A COST NOT EXCEEDING $750 BY UTILIZING SUCH AUTHORIZATION ORDERS. (4) THE ATTORNEY GENERAL FINDS NO LEGAL BASIS FOR SUCH AUTHORIZATION ORDERS. (AUTHORITY ORDERS, PURCHASE, CENTRAL PURCHASING, PUBLIC FINANCE, EMERGENCY, CONTRACTS, ENCUMBRANCES, PURCHASE ORDER, STATE BOARD OF PUBLIC AFFAIRS) CITE: OPINION NO. 73-218, OPINION NO. 67-327, 61 O.S. 130 [61-130], 62 O.S. 41.16 [62-41.16], 74 O.S. 85.4 [74-85.4], 74 O.S. 85.7 [74-85.7], 74 O.S. 85.12 [74-85.12] (FLOYD W. TAYLOR) *** SEE: OPINION NO. 88-032 (1989) ***